Title: To Thomas Jefferson from Charles Willson Peale, 6 February 1797
From: Peale, Charles Willson
To: Jefferson, Thomas


                    
                        Dr. Sir
                        Museum Feby. 6. 1797.
                    
                    Last June I received a Letter from you, respecting an exchange of the Subjects of Natural History, that the Hereditary Prince of Parma was desireous of making.
                    I answered your Letter in the same month (which I hope was received) and although I have had other avocations, such as Bridge building &c., yet I have made a beginning in this work and I have preserved such subjects as have occasionly offered, but in a short time, the returning Birds, will give me more ample imployment.
                    It is my intention to Make the best collections of the Animal kingdom generally, that I can possibly preserve, in the several seasons, as they advance, but I will not preserve any Subject that is not in good condition—therefore if I cannot obtain great numbers, at least they shall be such as will be approved off.
                    I am anxious to know, if this Gentleman wishes to have all the larger, as well as the smaller Animals, for although you say, he wants all the American subjects of the 3 kingdoms of Nature, yet like many Amateurs of Natural history in Europe, who have Cabinets, he may only desire the smaller and most beautiful parts of the Creation.
                    My Museum is becoming rich with subjects of every class, and although it cannot for many years to come, equal many of the Cabinets in Europe, yet I hope to see it in so complete order as to equal any of them, and perhaps it will by this means, be equally useful.
                    With the hope of getting the articles I want from the other quarters of the Globe, I will exert myself to have the Subjects of Natural History generally, of N. America to exchange for them, and my Children will continue, I hope, to promote the Interests of a Museum which I think  I have nearly made so good a foundation off, as will render it in some future day an honour to my Country. I am with much respect Dear Sir; your Friend
                    
                        C W Peale
                    
                